FILED
                              NOT FOR PUBLICATION                          NOV 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS ANTONIO ROBLES-URUTHIA,                     No. 11-73371

               Petitioner,                       Agency No. A094-800-231

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Luis Antonio Robles-Uruthia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Robles-Uruthia received three death threats and once had rocks thrown at

him on account of his political activity, but was never physically harmed.

Substantial evidence supports the agency’s determination that, even considered

cumulatively, Robles-Uruthia did not suffer harm rising to the level of persecution.

See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir. 2000) (unfulfilled threats, without

more, generally do not constitute past persecution). Substantial evidence also

supports the agency’s determination that Robles-Uruthia’s fear of future

persecution was speculative, see Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003), and that Robles-Uruthia failed to establish the government was unwilling to

control the perpetrators, see Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th

Cir. 2005) (failure to report non-governmental persecution due to belief that police

would do nothing did not establish that government was unwilling or unable to

control persecutors). Accordingly, Robles-Uruthia’s asylum claim fails.

      Because Robles-Uruthia failed to meet the lower burden of proof for asylum,

his withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.




                                          2                                   11-73371
      Finally, Robles-Uruthia does not raise any arguments in his opening brief

regarding the agency’s denial of his CAT claim. Accordingly his CAT claim is

waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                        3                                   11-73371